UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
CHARLES RAWLINGS, et al.,           )
                                    )
                  Plaintiffs,       )
                                    )
            v.                      )                         Civil Action No. 07-1914 (PLF)
                                    )
DISTRICT OF COLUMBIA, et al.,       )
                                    )
                  Defendants.       )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               This matter is before the Court on the plaintiffs’ objections to the opinion and

order of November 25, 2008 issued by Magistrate Judge Alan Kay, to whom this case was

referred for the management of discovery.1 In that opinion and order, Magistrate Judge Kay

(1) denied without prejudice the plaintiffs’ motion to compel the District of Columbia to disclose

an unredacted copy of the final Force Investigation Team Report (“FIT Report”) pertaining to the

shooting at issue in this case; (2) denied the plaintiffs’ motion for a default judgment or other

sanctions to remedy alleged discovery violations by the defendants; and (3) granted the plaintiffs’

motion to compel the District of Columbia to permit inspection of physical evidence. Magistrate

Judge Kay also concluded that the depositions of Sergeant Wax and Officer Clay should be




       1
                The papers submitted in connection with this matter include: Plaintiffs’
Objections to the Magistrate Judge’s Memorandum Opinion and Order of November 25, 2008;
Defendant District of Columbia’s Response to the Plaintiffs’ Objections; Response to the
Plaintiffs’ Objections by Defendants Anthony Clay and James Haskel; and Plaintiffs’ Reply to
the Defendants’ Responses.
completed as soon as possible.2 The plaintiffs now ask this Court to modify or set aside every

aspect of Magistrate Judge Kay’s November 25, 2008 decision on the ground that it is “clearly

erroneous or contrary to law.” LOCAL CIV . R. 72.2(c); see also FED . R. CIV . P. 72(a).

                Many of the plaintiffs’ objections to the November 25, 2008 decision are now

moot. Plaintiffs’ objections related to the FIT Report and to Sergeant Wax’s deposition

testimony are moot by virtue of Chief Judge Lamberth’s decision of June 10, 2009, see supra

note 2, which addresses the extent to which Rule 6(e) of the Federal Rules of Criminal Procedure

applies to both. See Notice of Filing of Unsealed Order Denying the District of Columbia’s

Motion for an Order Authorizing the Disclosure of Grand Jury Material, Ex. 1, In re Grand Jury

Investigation, Miscellaneous No. 09-0039, Memorandum Order (D.D.C. June 10, 2009)

(Lamberth, C.J.). Because Chief Judge Lamberth’s decision also addresses whether certain



       2
                At Sergeant Wax’s deposition, which occurred on October 23, 2008, the plaintiffs
took exception to the District of Columbia’s refusal to permit Sergeant Wax to answer certain
questions about the FIT Report and his participation in the underlying investigation. The
plaintiffs therefore filed a second motion to compel and for sanctions, this time seeking to
compel the District of Columbia to allow Sergeant Wax to answer questions about such matters.
See Plaintiffs’ Second Motion to Compel (Dec. 11, 2008).

               Because the parties’ disputes about the proper scope of Sergeant Wax’s deposition
testimony centered on their conflicting interpretations of Rule 6(e) of the Federal Rules of
Criminal Procedure, and because the District of Columbia had moved before Chief Judge Royce
Lamberth for an order permitting it to discover and disclose matters covered by Rule 6(e),
Magistrate Judge Kay deferred consideration of the plaintiffs’ second motion to compel pending
Chief Judge Lamberth’s ruling. Chief Judge Lamberth issued his ruling on June 10, 2009, and an
unsealed copy of that ruling, redacted by Chief Judge Lamberth, was filed on the docket of this
case by the District of Columbia on August 5, 2009. Chief Judge Lamberth’s ruling on the so-
called “Rule 6(e) issue” largely resolved the parties’ disputes about Sergeant Wax’s deposition
testimony and other matters raised by the plaintiffs’ second motion to compel. Thus, on August
6, 2009, Magistrate Judge Kay issued an opinion and order denying as moot the plaintiffs’
second motion to compel. See Rawlings v. District of Columbia, Civil Action No. 07-1914,
Memorandum Opinion and Order at 1-2 (D.D.C. Aug. 6, 2009) (Kay, M.J.).

                                                  2
photographs may be disclosed – and because the District of Columbia claims that the plaintiffs

have inspected all other evidence in its possession – the Court assumes that any remaining

complaints the plaintiffs may have had related to access to physical evidence are moot as well.

               As for the remainder of the plaintiffs’ objections, the Court concludes that they do

not warrant modifying or setting aside any part of Magistrate Judge Kay’s November 25, 2008

opinion and order. The Court understands that the plaintiffs are frustrated with the pace of

discovery in this case. Nevertheless, the Court cannot conclude that Magistrate Judge Kay acted

erroneously or in a manner contrary to law when he concluded that the depositions of Sergeant

Wax and Officer Clay should be completed as soon as possible or when he denied the plaintiffs’

motion for a default judgment or other sanctions. Accordingly, it is hereby

               ORDERED that Plaintiffs’ Objections to the Magistrate Judge’s Memorandum

Opinion and Order of November 25, 2008 [41] are DENIED as moot in part and DENIED on the

merits in part. For the reasons stated above, the Court declines to modify or set aside any aspect

of Magistrate Judge Kay’s November 25, 2008 opinion and order; and it is

               FURTHER ORDERED that, on or before August 31, 2009, the parties shall meet,

confer and file a joint report informing the Court as to what discovery disputes remain to be

decided, whether by the undersigned or by Magistrate Judge Kay.

               SO ORDERED.

                                             /s/_______________________________
                                             PAUL L. FRIEDMAN
DATE: August 17, 2009                        United States District Judge




                                                 3